DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 2006/0192001 A1) in view of Brice et al. (US 2006/0293968 A1).
Regarding claims 1, 12, and 20, Shaffer teaches a storage cabinet for storing a plurality of items (200), each item including a first recording medium attached thereto, the first recording medium being an RF tag for recording item information relating to a corresponding item [0035], the storage cabinet comprising:
a housing for storing the plurality of items (200);
a first reader configured to read item information recorded in the first recording media of all items stored in the housing (210);

Shaffer lacks the picking list data and the details of how the controller handles said data.
Brice teaches a reader configured to read item information and configured to send the item information read by the first reader to a memory (227, [0058]); a second reader accessible from an outside of the housing (215) and configured to read picking list data recorded in a second recording medium [0073], the picking list data recorded in the second recording medium including an item-condition-of-an-item-to-be-retrieved-from-the-storage-cabinet (shopping list, item is crossed off list or not), when the second recording medium is made proximate to the reader [0073], the picking list data recorded in the second recording medium including information relating to an item-condition-of-an-item-to-be-retrieved-from-the-storage-cabinet (item is on shopping list – [0073]); a first controller configured to determine a judgement result as to whether an item that meets the condition has been retrieved therefrom, based on information received by the memory and the picking list data (201, Fig. 4, item is removed from shopping cart, [0072]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the picking list data from a second recording medium as taught by Brice because it allows for more security and a more streamlined information flow. This allows for better advertising or a better overall user experience [0111].
Regarding claim 2, Shaffer teaches further comprising a door connected to the housing, the door being in an open state in which the plurality of items is accessible from the outside, or in a closed state in which the plurality of items is inaccessible from the outside (Fig. 2, Fig. 2A),

Regarding claim 3, Shaffer teaches further comprising a displaying part configured to display on a display panel the judgment result determined by the first controller (292).
Regarding claim 4, Shaffer teaches further comprising a voice output part configured to output a voice of the judgement result determined by the first controller (298).
Regarding claim 5, Shaffer teaches further comprising an alarm part configured to output an alarm if it is judged that, the item that meets the item condition has not been retrieved (480).
Regarding claim 6, Shaffer teaches a door configured to be openable or closable with respect to the housing, a door locking part configured to lock or unlock the door, and a second controller configured to control the door locking part, wherein when the door is in the closed state, and a third recording medium including user identification information recorded therein for identifying a user is made proximate from the outside to or comes into contact with the predetermined area on the housing, the second reader is configured to read the user identification information recorded in the third recording medium, and
wherein the second controller is configured to control the door locking part so as to unlock the door when authentication of the user identification information read by the second reader is successful [0039].
Regarding claim 7, Shaffer teaches wherein
when the housing is in the first state, and an item including a first recording medium attached thereto is made proximate from the outside to or comes into contact with the predetermined area on the housing, the second reader is configured to read the item information recorded in the first recording medium, and

Regarding claim 9, Shaffer teaches wherein the item information includes at least one of a description, an item code, an expiration date, and a lot number of a corresponding item, and
the item condition includes at least one of an item description, an item code, an expiration date, and a lot number [0008].
Regarding claim 10, Shaffer teaches wherein the information recorded in the second recording medium is an item code and a lot number of a recalled item [0028, 0029].
Regarding claim 11, Shaffer teaches wherein the second recording medium is an RF tag (465).
Regarding claim 13, Shaffer teaches wherein the second reader is configured to read the condition-related information when the second recording medium is made proximate to, or comes in contact with, a predetermined area on the housing [0067, 0068].
Regarding claim 14, Shaffer teaches wherein the second reader is configured to read the condition-related information when the second recording medium is made proximate to, or comes into contact with a predetermined area on the housing, and the display panel and the predetermined area are closely located to each other [0067, 0068] (Fig. 2, Fig. 2A).
Regarding claim 15, Shaffer teaches wherein the first controller is configured to determine the judgement result based on: the condition-related information that has been read by the second reader; and the item information read by the first reader and recorded in the memory after the second reader has read the condition-related information (Fig. 4A).
Regarding claim 16, Shaffer teaches wherein the first controller is configured to determine the judgement result based on: the condition-related information that has been read by the second reader 
Regarding claim 17, Shaffer teaches wherein the reading of the condition-related information is performed when the second recording medium is made proximate, to or comes into contact with, a predetermined area on the housing [0066] [0067].
Regarding claim 18, Shaffer teaches wherein the storage cabinet includes the memory [0036].
Regarding claim 19, Shaffer teaches further comprising the memory configured to receive the item information read by the first reader [0036].
Regarding claims 21-37, these claims are analogous to the claims above and are therefore also taught by Shaffer in view of Brice.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876